Motion for an enlargement of time granted insofar as to extend the appellant’s time to serve and file the record on appeal and appellant’s points to and including February 28, 1961, with notice of argument for the April 1961 Term of this court, said appeal to be argued or submitted when reached. Respondents’ points are to be served and filed on or before March 15, 1961. That branch of the motion requesting leave to dispense with printing in the record on appeal of respondents’ Exhibits 1 and 9 is granted on condition .that the originals thereof are filed with this court on or before March 2-2, 1961. If the appellant fails to comply with the conditions imposed, the respondents may enter an order dismissing said appeals without notice to the appellant. In all other respects, the motion is denied. Concur — Breitel, J. P., Rabin, McNally, Stevens and Eager, JJ.